Jones, J.
It has been adjudged that the heir of the lessor, by reason of the privity, cannot maintain debt against the first lessee, after the assignment of the term.
Noy. This differs from Turpin's case: for here is no acceptance; the lessor shall not have debt against the lessee after the acceptance of the assignee. Sidhal’s case has never been resolved. Popham was always of a contrary opinion. The prebend lessor being a single corporation, the *263personal contract determined by his death; as a lease by Dean and Chapter, and the Dean died.
Noy. On a lease for years in London, of lands in Kent, the lessor shall have debt against the executor in London; for the privity of the contract remains.
Doderidge, J.
If the lessee himself had assigned, the executor should be charged.
Noy. Perhaps so.
Jones, J. For arrearages in the life of the testator.